DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 & 13 are objected to because of the following informalities:  
 	For claim 1, since numeral “vi.” subject matter has been deleted, the next numeral “vii.” should be ---vi.--- and so forth in order to avoid sequential miss numbered of the numerals. 
	For claim 13, similar to claim 1 comment above, numeral “viii.” should be renumbered in sequential order. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 16, the limitation of “said plurality of strands of yarn” lacks prior antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,6,7,13-15,22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Polinsky (US 2449410 A) in view of Rock (US 20100130903 A1) and Zink (US 6508205 B1).
 	For claim 1, Polinsky teaches a sock having a tubular shape for use on a leg of an ungulate (figs. 1,2), wherein said ungulate has a hoof, a knee joint, a fetlock joint and 
a. an upper cuff (10; see the examiner’s illustration below) having a diameter in said relaxed state, a lower end and an upper end: 
i. wherein said upper end of said upper cuff is configured to engage with said leg below said knee joint such that said sock originates below said knee joint (functional recitation to which the upper cuff can be configured to engage with said leg below said knee joint such that said sock originates below said knee joint because the material of the sock is flexible and adjustable as desired if the user does not wish to pull the sock all the way up; also, see the examiner’s illustration below); 
ii. wherein said lower end of said upper cuff is configured to engage with said leg above said fetlock joint (see the examiner’s illustration below); 
iii. wherein said upper cuff is a compressive pressure construction providing a first amount of compressive pressure in said expanded state (there is some sort of an amount of compressive pressure when the user mounts the sock onto the horse), and is configured to frictionally engage with said leg of said ungulate (col. 2, lines 5-10); and 
b. a main body (16; see the examiner’s illustration below): 

ii. wherein said main body is hollow and has a first diameter in a relaxed state at a first point on said main body (first diameter and point are any area and point on the main body, for example, where “lower end of upper cuff” is pointing at in the examiner’s illustration below), and a second diameter in said relaxed state at a second point on said main body (second diameter and point are any area and point on the main body, for example, where “upper end of lower cuff” is pointing at or at ref. 16 in the examiner’s illustration below), 
iii. wherein said main body at said first point provides a second amount of compressive pressure in said expanded state configured to engage with said leg proximate said fetlock joint (there is some sort of an amount of compressive pressure at the first point; also, see col. 2, lines 5-10); 
iv. wherein said main body at said second point provides a third amount of compressive pressure in said expanded state configured to engage with said leg proximate said pastern (there is some sort of an amount of compressive pressure at the second point; also, see col. 2, lines 5-10); 
v. wherein said main body has an amount of expansion and said upper cuff has an amount of expansion (both main body and upper cuff have some sort of amount of expansion when the sock is placed on the horse; see col. 2, lines 5-10); and 

c. a lower cuff having a diameter in a relaxed state, an upper end and a lower end (see examiner’s illustration below): 
i. wherein said upper end of said lower cuff is connected to said main body (see examiner’s illustration below); 
iv. wherein said lower end of said lower cuff has a lower opening (see examiner’s illustration below). 

    PNG
    media_image1.png
    760
    580
    media_image1.png
    Greyscale

	However, Polinsky silent about: iv. wherein said upper cuff is capable of expanding at least two times said diameter in said relaxed state of said upper cuff; vii. wherein when said main body and said upper cuff are expanded in an equal ratio, said second amount of compressive pressure is less than said first amount of compressive pressure; ii. wherein said lower cuff is configured to expand at least two times said diameter in said relaxed state of said lower cuff, iii. wherein said lower cuff provides negligible compressive pressure; d. wherein said sock extends from below said knee joint to terminate just below said coronet band.
Zink teaches in the same field of endeavor of compression sock or legging as Polinsky, the legging of Zink having an upper end (12) that is configured to engage with said leg below said knee joint such that said legging originates below said knee joint, and the said legging extends from below said knee joint to terminate just below said coronet band (as shown in figs. 5-6 at or near where ref. 20 is pointing at).  

Rock teaches a sock having a tubular shape for use on a leg of an ungulate (para. 0082) comprising an upper cuff (any cuff that is above the lower cuff, for example, fig. 1, ref. 12a, OR fig. 11A, ref. 62a or 62c) capable of expanding at least two times said diameter in a relaxed state of said upper cuff (para. 0040, ranges are given with mmHg that can be at least two times, for example, in region of ref. 12a, the mmHg ranges from 5 to 30, thus, it is at least two times diameter expansion); a main body (12b or 62b) with various compressive pressure amounts (para. 0040); and a lower cuff (12c or lower 62a) with various compressive pressure amounts (para. 0040). 

For claim 2, Polinsky as modified by Zink and Rock teaches the sock as recited in claim 1 above, and further stated in para. 0040 of Rock that the amount of compressive pressures can varies in different regions of the sock. However, Polinsky as modified by Zink and Rock does not specifically state wherein said first amount of compressive pressure when said upper cuff is expanded to 1.5 times said relaxed state diameter is configured to be in the range of 13mmHg to 24mmHg.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said first amount of compressive pressure when said upper cuff of Polinsky as modified by Zink and Rock be expanded to 1.5 times said relaxed state diameter is configured to be in the range of 13mmHg to 24mmHg, depending on the amount of compression pressure the user wishes to have compressing the animal’s body part, since it has been held that where routine testing and general experimental 
For claim 3, Polinsky as modified by Zink and Rock teaches the sock as recited in claim 1 above, and further stated in para. 0040 of Rock that the amount of compressive pressures can varies in different regions of the sock. However, Polinsky as modified by Zink and Rock does not specifically state wherein said first amount of compressive pressure when said upper cuff is expanded to 1.5 times said relaxed state diameter is configured to be in the range of 15mmHg to 22mmHg. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said first amount of compressive pressure when said upper cuff of Polinsky as modified by Zink and Rock be expanded to 1.5 times said relaxed state diameter is configured to be in the range of 15mmHg to 22mmHg, depending on the amount of compression pressure the user wishes to have compressing the animal’s body part, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 6, Polinsky as modified by Zink and Rock teaches the sock as recited in claim 2 above, and further stated in para. 0040 of Rock that the amount of compressive pressures can varies in different regions of the sock. However, Polinsky as modified by Zink and Rock does not specifically state wherein said second amount of compressive pressure when said main body at said first point is expanded to 1.5 times said relaxed state diameter is configured to be in the range of 10 mmHg to 17mmHg.  It would have been obvious to one having ordinary skill in the art before the effective filing 
For claim 7, Polinsky as modified by Zink and Rock teaches the sock as recited in claim 3 above, and further stated in para. 0040 of Rock that the amount of compressive pressures can varies in different regions of the sock. However, Polinsky as modified by Zink and Rock does not specifically state wherein said second amount of compressive pressure when said main body at said first point is expanded to 1.5 times said relaxed state diameter is configured to be in the range of 12mmHg to 15mmHg.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said second amount of compressive pressure when said main body of Polinsky as modified by Zink and Rock is at said first point is expanded to 1.5 times said relaxed state diameter is configured to be in the range of 12mmHg to 15mmHg, depending on the amount of compression pressure the user wishes to have compressing the animal’s body part, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein when said main body and said upper cuff of Polinsky as modified by Zink and Rock be expanded in an equal ratio, said second and third amount of compressive pressure are less than said first compressive pressure of said upper cuff, in order to provide therapeutic support and insulation to the needed areas along the animal’s leg so as to improve or enhance muscle performance (as taught in Rock).
For claim 14, the limitation has been described in the above claim 2, thus, please see above.  
For claim 15, the limitation has been described in the above claim 3, thus, please see above.  
For claim 22, Polinsky as modified by Zink and Rock teaches the sock as recited in claim 13 above, and further stated in para. 0040 of Rock that the amount of compressive pressures can varies in different regions of the sock. However, Polinsky as modified by Zink and Rock does not specifically state wherein said second and third amount of compressive pressure when said main body at said first point and said second point are expanded to 1.5 times said relaxed state diameter is configured to be in the range of 9mmHg to 17mmHg. It would have been obvious to one having ordinary 
For claim 23, Polinsky as modified by Zink and Rock teaches the sock as recited in claim 13 above, and further stated in para. 0040 of Rock that the amount of compressive pressures can varies in different regions of the sock. However, Polinsky as modified by Zink and Rock does not specifically state wherein said second and third amount of compressive pressure when said main body at said first and said second point are expanded to 1.5 times said relaxed state diameter is configured to be in the range of 11mmHg to 15mmHg.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said second and third amount of compressive pressure when said main body of Polinsky as modified by Zink and Rock at said first and said second point are expanded to 1.5 times said relaxed state diameter is configured to be in the range of 11mmHg to 15mmHg, depending on the amount of compression pressure the user wishes to have compressing the animal’s body part, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable 
For claim 24, Polinsky as modified by Zink and Rock teaches the sock as recited in claim 13 above, and further stated in para. 0040 of Rock that the amount of compressive pressures can varies in different regions of the sock. However, Polinsky as modified by Zink and Rock does not specifically state wherein said lower cuff provides negligible compressive pressure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said lower cuff of Polinsky as modified by Zink and Rock be provided with negligible compressive pressure, depending on the amount of compression pressure the user wishes to have compressing the animal’s body part, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 4,5,16 are rejected under 35 U.S.C. 103 as being unpatentable over Polinsky as modified by Zink and Rock as applied to claims 1 & 3 above, and further in view of Loos (US 20090075019 A1).
For claims 4 & 16, Polinsky as modified by Zink and Rock teaches the sock as recited in the above but is silent about wherein said plurality of strands of yarn of said upper cuff and said main body are polyester, elastic hydrocarbon polymer and elastic polyurethane.
	Loos teaches in the same field of endeavor of compression sock (para. 0044, 0115) as Polinsky as modified by Zink and Rock, the sock of Loos is made out of 
	For claim 5, Polinsky as modified by Zink and Rock teaches the sock as recited in the above but is silent about wherein said plurality of strands of yarn contain fibers having antimicrobial properties. As stated in the above, Loos teaches the plurality of strands of yarn contain fibers having antimicrobial properties (para. 0053,0054,0056, etc.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of strands of yarn of Polinsky as modified by Zink and Rock containing fibers having antimicrobial properties as taught by Loos, in order to provide for better anti-microbial, temperature control, compression and comfort to the user (see Loos’ teaching).
Response to Arguments
Applicant’s arguments with respect to claims 1-7,13-16,22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643